Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-20 are pending.  

IDS
The information disclosure statement(s) filed on 7/22/2021, 01/07/2022, 03/07/2022, 06/02/2022, 08/18/2022, and 09/14/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609 and is considered by the Examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 7 element 710 is not mentioned in the specification. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

The abstract of the disclosure is objected to because the abstract contain less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections 35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).
Regarding Step 1
Claims 1-15 are directed toward a method (process). Claims 16-20 are directed to a one or more non-transitory computer-readable storage media (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1. 

Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Independent claim 1 recites essentially the same abstract features as claim 16, thus are abstract for the same reasons as claim 16.
Regarding independent claim 16, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 16. One or more non-transitory computer-readable storage media comprising computer-readable instructions stored thereon that when executed by a processor of a yard check application cause the processor to: 
identify, upon receiving an indication to assign a trailer to an order, an empty trailer from a plurality of trailers, wherein the empty trailer is identified based on customer feedback; and 
assign the empty trailer to the order.

Further, Regarding independent claim 19, Claim 19 recite an abstract idea, the bolded limitations emphasized below correspond to the abstract idea of the claimed invention
Claim 19. One or more non-transitory computer-readable storage media comprising computer-readable instructions stored thereon that when executed by a processor of a yard check application cause the processor to: receive customer feedback indicating that a trailer has been loaded for transportation from a customer yard to a destination; 
determine a pick-up location of the customer yard; determine a pick-up date by which the trailer is to be picked up; and 
assign a transport vehicle to pick up the trailer from the pick-up location by the pick-up date for transporting the trailer to the destination.

The Applicant's Specification titled "Yard check system with customer feedback" emphasizes the business need for data analysis, "In summary, the present disclosure relates to methods and systems for assigning a transport vehicle/trailer to an order. In example aspects, based on customer feedback, the system assign vehicle/trailer to an order" (Spec. [0005-0006]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, and 16 recites the abstract idea of assigning an empty trailer to an order. further, claim 19 recite the abstract idea of assigning an empty trailer to pick-up an order based on customer feedback. which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of scheduling a next consumer interaction. Applicant's claimed invention pertains to commercial/legal interactions because the independent claims 1, and 16 recites the abstract idea of assigning an empty trailer to an order. further, claim 19 recite the abstract idea of assigning an empty trailer to pick-up an order based on customer feedback. which pertain to "agreements in the form of contract, legal obligation and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-15, 17-18 and 20 further reiterate the same abstract ideas with further embellishments, such as claim 2 removing the empty trailer from a pool of empty trailers upon assigning the empty trailer to the order. claim 3  identifying the empty trailer based upon a current status of each of the plurality of trailers, wherein the current status is determined from sensor data received from a sensor mounted on each of the plurality of trailers. claim 4 determining a pick-up location of the order; and identifying, based at least on the customer feedback, at least one of the plurality of trailers located at the pick-up location and having a current status of either empty or inbound loaded. claim 5 determining a pick-up location of the order; and identifying, based at least on the customer feedback, at least one of the plurality of trailers that is expected to be available at the pick-up location within a predetermined number of days before a ship date of the order. claim 6 the customer feedback comprises at least one indication indicating that: the trailer is loaded; the trailer is empty; the trailer has arrived at a customer yard; the trailer has departed from the customer yard; or the trailer has been designated to be loaded or unloaded at a future time. claim 7 wherein upon receiving the customer feedback indicating that a trailer of the plurality of trailers is loaded, has departed from a customer yard, or has been designated to be loaded at a future time, the method comprises: removing the trailer from a pool of empty trailers to obtain an updated pool of the empty trailers; and selecting the empty trailer from the updated pool of the empty trailers. claim 8 wherein upon receiving the customer feedback indicating that a trailer of the plurality of trailers is unloaded, the method comprises: adding the trailer to a pool of empty trailers to obtain an updated pool of the empty trailers; and selecting the empty trailer from the updated pool of the empty trailers. Claim 9 herein upon receiving the customer feedback indicating that a trailer of the plurality of trailers has been designated to be unloaded at a predetermined future time, the method comprises: determining whether the predetermined future time is within a predetermined number of days before a ship date associated with the order; adding the trailer to a pool of empty trailers upon determining that the predetermined future time is within the predetermined number of days to obtain an updated pool; and selecting the empty trailer from the updated pool of the empty trailers. Claim 10 wherein identifying the empty trailer comprises: determining a pool of empty trailers from the plurality of trailers; and receiving selection of the empty trailer from the pool of empty trailers for assigning to the order. Claim 11 wherein the pool of empty trailers comprises the plurality of trailers that are currently empty or expected to become empty within a predetermined number of days before a ship date associated with the order. Claim 12 receiving the customer feedback that the empty trailer has been loaded for transportation from a customer yard to a destination; determining a pick-up location of the customer yard; determining a pick-up date by which the empty trailer is to be picked up; and assigning a transport vehicle to pick up the empty trailer from the pick-up location by the pick-up date for transporting to the destination. Claim 13 wherein assigning the transport vehicle comprises selecting the transport vehicle based upon at least one of a location of the transport vehicle, an order pick-up and order drop-off schedule of the transport vehicle, or a driver schedule. Claim 14 wherein upon receiving the customer feedback indicating that a trailer of the plurality of trailers has been unloaded, the method further comprises: determining that the trailer has been flagged; and resolving an issue that caused the trailer to be flagged before allowing the trailer to be assigned to another order. Claim 15  identifying a trailer from the plurality of trailers that has been in a current status of loaded for greater than a predetermined number of days; and sending an alert to a customer upon determining that the trailer has been in the current status of loaded for greater than the predetermined number of days. Claim 17 wherein the processor further executes computer-readable instructions to: receive the customer feedback that the empty trailer has been loaded for transportation from a customer yard to a destination; determine a pick-up location of the customer yard; determine a pick-up date by which the empty trailer is to be picked up; and assign a transport vehicle to pick up the empty trailer from the pick-up location by the pick-up date for transporting to the destination. Claim 18 wherein the processor receives the customer feedback from a customer portal that is associated with a customer sending the customer feedback, and wherein the customer portal is separate from and associated with the yard check application. Claim 20 wherein assigning the transport vehicle comprises selecting the transport vehicle based upon at least one of a location of the transport vehicle, an order pick-up and order drop-off schedule of the transport vehicle, or a driver schedule. which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 16, and 19.

Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Claim 1 does not recite any additional element. There is nothing to analyze under step 2 Prong 2, and step 2B. Independent claim 16 include the following bolded additional elements which do not amount to a practical application:
Claim 16. One or more non-transitory computer-readable storage media comprising computer-readable instructions stored thereon that when executed by a processor of a yard check application cause the processor to: 
Independent claim 19 include the following additional elements which do not amount to a practical application:
Claim 19. One or more non-transitory computer-readable storage media comprising computer-readable instructions stored thereon that when executed by a processor of a yard check application cause the processor to: 
The bolded limitations recited above in independent claims 1, 16 and 19 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor(s), computer memory, and a non-transitory computer-readable medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "[0089], “the various illustrative logical blocks and modules described in connection with the embodiments disclosed herein can be implemented or performed by a machine, such as a general purpose processor device, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A control processor can synthesize a model for an FPGA. For example, the control processor can synthesize a model for logical programmable gates to implement a tensor array and/or a pixel array. The control channel can synthesize a model to connect the tensor array and/or pixel array on an FPGA, a reconfigurable chip and/or die, and/or the like. A general purpose processor device can be a microprocessor, but in the alternative, the processor device can be a controller, microcontroller, or state machine, combinations of the same, or the like. A processor device can include electrical circuitry configured to process computer-executable instructions. In another embodiment, a processor device includes an FPGA or other programmable device that performs logic operations without processing computer-executable instructions.”. Instructions and data which, when executed by a processor, cause a general-purpose computer. (Spec. [0089-0092]). Nothing in the Specification describes the specific operations recited in claims 1, 16 and 19 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for assigning an empty trailer to an order based on customer feedback and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention assign an empty trailer to an order based on customer feedback. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims  2-15, 17-18 and 20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 12, and 19 respectively, for example, the bolded limitations emphasized below correspond to the additional elements: claim 3  current status is determined from sensor data received from a sensor mounted on each of the plurality of trailers. Claim 18 wherein the processor receives the customer feedback from a customer portal that is associated with a customer sending the customer feedback, and wherein the customer portal is separate from and associated with the yard check application. Which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 16, and 19, but these features only serve to further limit the abstract idea of independent claims 1, 16, and 19, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea. 
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of Claim 16. One or more non-transitory computer-readable storage media comprising computer-readable instructions stored thereon that when executed by a processor of a yard check application cause the processor to:, Claim 19. One or more non-transitory computer-readable storage media comprising computer-readable instructions stored thereon that when executed by a processor of a yard check application cause the processor to:, claim 3, a sensor  and Claim 18 a customer portal wherein the customer portal is separate from and associated with the yard check application. merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea.
Claims 1-20 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10, 12-13, 16-17, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 2013/0110739 (hereinafter Hill) in view of Hersh et al. US 2009/0030770 (hereinafter Hersh) 
Regarding Claim 1: 
A method comprising: 
identifying, upon receiving an indication to assign a trailer to an order, an empty trailer from a plurality of trailers, wherein the empty trailer is identified based on [[customer feedback]]; and (Hill Fig. 2 [0028], “define and execute one or more outbound transportation operations (delivery or shipment) in which one or more transportation resources are dispatched to deliver one or more unassigned loads”. Hill [0035-0036], “a user prompt to update the representations of unassigned loads … different colored icons (e.g., red for unassigned loads, green for assigned loads)”. Hill [0041], “receive user input selecting representations of one or more unassigned loads on the map, loads that have not yet been assigned to a transportation resource”. Hill [0042], “refine representations of one or more transportation resources on the map to indicate resources that may be particularly suitable for the transportation the selected load”. Hill [0070], “determine that the truck has a greater available capacity than the first load” Hill [0087], “representations of one or more transportation resource available to the user …. Identifiers for the transportation resources, cargo volumes”. Also, see [0033] [0098], [0100] ) 
assigning the empty trailer to the order.  (Hill [0044-0045], “receive user input selecting representations of one or more available transportation resources …. The integrated transportation management system may analyze one or more characteristics of the load selected in step 202 and automatically select representations of one or more suitable available transportation resources”.) 
Hill specifically fails to disclose customer feedback 
However, Hersh teaches the following limitation: 
wherein the empty trailer is identified based on customer feedback; (Hersh [0048], “just off-loaded goods and is not empty”. Hersh [0076], “the driver and trailer may be permanently fixed or associated with each other such that whenever a certain shipping asset is selected (a trailer) a particular designated driver follows that driver. Step 46 accepts input from the shipper as to the details of the transport request as noted by input step 47. Input step 47 has the shipper input transport parameters such as the pickup day, pickup time or range, delivery day and time or range. Step 48 accepts input from step 49 wherein the carrier inputs spot capacity data. Spot capacity data is typically a truck potentially sitting empty at a certain, non-standard location”. Also, see [0056-0057]) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill, to include the feature of receiving the customer feedback, as taught by Hersh, in order to identify available transportation resources based on customer feedback (Hersh [0076]) and to save transportation cost and time. Also, it will improve transportation operations.


Regarding Claim 2: 
Hill in view of Hersh disclose the method of claim 1, 
Hill further teach further comprising removing the empty trailer from a pool of empty trailers upon assigning the empty trailer to the order.  (Hill [0074], different colored icons (e.g. red for unavailable transportation resources”. Hill [0107], “a type of the representation, and the like, to represent that the previously available resource has now become unavailable”. Hill [0048], “automatically update the status of the selected transportation is no longer available”.) 
Regarding Claim 4: 
Hill in view of Hersh disclose the method of claim 1, 
Hill further teach wherein identifying the empty trailer comprises: 
determining a pick-up location of the order; and identifying, based at least on the customer feedback, at least one of the plurality of trailers located at the pick-up location and having a current status of either empty or inbound loaded.  (Hill [0028], “inbound to pick up one or more unassigned loads from their current geographical locations and deliver them to one or more geographical location”. Hill [0068-0070], “assigned to complete the pickup and delivery … deliver the loads at the drop yard to one or more destination location …. if a truck is assigned to pick up a first load at a first geographical pickup location, the system may determine that the truck has a greater available capacity than the first load and may recommend that the same pick up a second load at the same first geographical pickup location”.) 

Regarding Claim 6: 
Hill in view of Hersh disclose the method of claim 1, 
Hill further teach wherein for a trailer of the plurality of trailers, the customer feedback comprises at least one indication indicating that: 
the trailer is loaded; the trailer is empty; the trailer has arrived at a customer yard; the trailer has departed from the customer yard; or the trailer has been designated to be loaded or unloaded at a future time.  (Hill [0048], “automatically update the status of the selected load and the selected resource on the map and/or in any relevant databases to indicate that the selected load has been assigned to resource and that the selected transportation resource is no longer available. The transportation resource may again be indicated as being available once the transportation operation is completed”. Hill [0070], “determine that the truck has a greater available capacity than the first load” Hill [0087], “representations of one or more transportation resource available to the user …. Identifiers for the transportation resources, cargo volumes”. Also, see [0098], [0100])
Regarding Claim 7: 
Hill in view of Hersh disclose the method of claim 1, 
Hill further teach wherein upon receiving the customer feedback indicating that a trailer of the plurality of trailers is loaded, has departed from a customer yard, or has been designated to be loaded at a future time, the method comprises: 
removing the trailer from a pool of empty trailers to obtain an updated pool of the empty trailers; and selecting the empty trailer from the updated pool of the empty trailers.  (Hill fig. 3, “automatically update status and representation of selected load and selected transportation resource in database”. Hill [0039], “an assigned transportation resource is no longer available and that an assigned load is no longer unassigned. The user interface may also track and update the representations of the current geographical locations of the assigned transportation resource and load on the map at time intervals or in real time”. Hill [0063], “the user may select a representation of truck and assign it to a representation of load and assign it to a representation of load”. ) 
Regarding Claim 8: 
Hill in view of Hersh disclose the method of claim 1, wherein upon receiving the customer feedback indicating that a trailer of the plurality of trailers is unloaded, the method comprises: 
Hill further teach adding the trailer to a pool of empty trailers to obtain an updated pool of the empty trailers; and (Hill [0048], “step 214, automatically update the status of the selected load and the selected resource on the map and/or in any relevant databases …. The transportation resource may again be indicated as being available one the transportation operation is completed”. )
selecting the empty trailer from the updated pool of the empty trailers.  (Hill [0050], “the user interface may receive user input selecting representations of one or more available transportation resources that have available capacity to transport a load”.) 
Regarding Claim 10: 
Hill in view of Hersh disclose the method of claim 1, wherein identifying the empty trailer comprises: 
Hill further teach determining a pool of empty trailers from the plurality of trailers; and receiving selection of the empty trailer from the pool of empty trailers for assigning to the order.  (Hill fig. 3, “automatically update status and representation of selected load and selected transportation resource in database”. Hill [0039], “an assigned transportation resource is no longer available and that an assigned load is no longer unassigned. The user interface may also track and update the representations of the current geographical locations of the assigned transportation resource and load on the map at time intervals or in real time”. Hill [0063], “the user may select a representation of truck and assign it to a representation of load and assign it to a representation of load”. )

Regarding Claim 12: 
Hill in view of Hersh disclose the method of claim 1, further comprising: 
Hill further teach receiving the customer feedback that the empty trailer has been loaded for transportation from a customer yard to a destination; (Hill [0048], “automatically update the status of the selected load and the selected resource on the map and/or in any relevant databases to indicate that the selected load has been assigned to resource and that the selected transportation resource is no longer available. The transportation resource may again be indicated as being available once the transportation operation is completed”. Hill [0070], “determine that the truck has a greater available capacity than the first load” Hill [0087], “representations of one or more transportation resource available to the user …. Identifiers for the transportation resources, cargo volumes”. Also, see [0098], [0100])
determining a pick-up location of the customer yard; determining a pick-up [[date]] by which the empty trailer is to be picked up; and  (Hill [0028], “inbound to pick up one or more unassigned loads from their current geographical locations and deliver them to one or more geographical location”. Hill [0068-0070], “assigned to complete the pickup and delivery … deliver the loads at the drop yard to one or more destination location …. if a truck is assigned to pick up a first load at a first geographical pickup location, the system may determine that the truck has a greater available capacity than the first load and may recommend that the same pick up a second load at the same first geographical pickup location”.)
assigning a transport vehicle to pick up the empty trailer from the pick-up location by the pick-up [[date]] for transporting to the destination.  (Hill fig. 3, “automatically update status and representation of selected load and selected transportation resource in database”. Hill [0039], “an assigned transportation resource is no longer available and that an assigned load is no longer unassigned. The user interface may also track and update the representations of the current geographical locations of the assigned transportation resource and load on the map at time intervals or in real time”. Hill [0063], “the user may select a representation of truck and assign it to a representation of load and assign it to a representation of load”. ) 
Hill specifically fails to disclose determining a pick-up date

however, Hersh teaches the following limitation: 
determining a pick-up date by which the empty trailer is to be picked up; and  
assigning a transport vehicle to pick up the empty trailer from the pick-up location by the pick-up date for transporting to the destination.(Hersh [0038], “shipment delivered” Hersh [0056], “dates available for Haul Freight, from date – time, Until date-time”. Hersh [0064], “future available capacity is created based on the delivery appointment window plus 3 hours in order to allow unloading time … availability information”. Hersh [0074-0076], “input request may be shipment entry or may be a capacity request 23 … determine a number of shipping assets and capacity available for a particular transport order …. Pick up and destination delivery data such as day for the delivery, data of the pick up is used. The drivers’ days of service also important for qualifying carriers shipping assets for selection”. Also, see Fig. 8B )
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill, to include the feature of receiving the customer feedback and determining a pick-up date, as taught by Hersh, in order to identify available transportation resources based on pick-up date (Hersh [0056]) and customer feedback (Hersh [0076]) and to save transportation cost and time. Also, it will improve transportation operations.

Regarding Claim 13: 
Hill in view of Hersh disclose the method of claim 12, 
Hill further teach wherein assigning the transport vehicle comprises selecting the transport vehicle based upon at least one of a location of the transport vehicle, an order pick-up and order drop-off schedule of the transport vehicle, or a driver schedule.  (Hill [0123], “transportation resource database may also include information on each transportation resource including the capacity of the resource (e.g., the weight or volume capacity of a truck, the work hours of a driver), the geographical location of the resource, the status of the resource (e.g., whether a truck or driver is available or is in transit”. Hill [0028], “inbound to pick up one or more unassigned loads from their current geographical locations and deliver them to one or more geographical location”. Hill [0068-0070], “assigned to complete the pickup and delivery … deliver the loads at the drop yard to one or more destination location …. if a truck is assigned to pick up a first load at a first geographical pickup location, the system may determine that the truck has a greater available capacity than the first load and may recommend that the same pick up a second load at the same first geographical pickup location”.) 


Regarding Claim 16: 
One or more non-transitory computer-readable storage media comprising computer-readable instructions stored thereon that when executed by a processor of a yard check application cause the processor to: 
identify, upon receiving an indication to assign a trailer to an order, an empty trailer from a plurality of trailers, wherein the empty trailer is identified based on [[customer feedback]]; and (Hill Fig. 2 [0028], “define and execute one or more outbound transportation operations (delivery or shipment) in which one or more transportation resources are dispatched to deliver one or more unassigned loads”. Hill [0035-0036], “a user prompt to update the representations of unassigned loads … different colored icons (e.g., red for unassigned loads, green for assigned loads)”. Hill [0041], “receive user input selecting representations of one or more unassigned loads on the map, loads that have not yet been assigned to a transportation resource”. Hill [0042], “refine representations of one or more transportation resources on the map to indicate resources that may be particularly suitable for the transportation the selected load”. Hill [0070], “determine that the truck has a greater available capacity than the first load” Hill [0087], “representations of one or more transportation resource available to the user …. Identifiers for the transportation resources, cargo volumes”. Also, see [0033] [0098], [0100] ) 
assign the empty trailer to the order.  (Hill [0044-0045], “receive user input selecting representations of one or more available transportation resources …. The integrated transportation management system may analyze one or more characteristics of the load selected in step 202 and automatically select representations of one or more suitable available transportation resources”.) 
Hill specifically fails to disclose customer feedback 
However, Hersh teaches the following limitation: 
wherein the empty trailer is identified based on customer feedback; (Hersh [0048], “just off-loaded goods and is not empty”. Hersh [0076], “the driver and trailer may be permanently fixed or associated with each other such that whenever a certain shipping asset is selected (a trailer) a particular designated driver follows that driver. Step 46 accepts input from the shipper as to the details of the transport request as noted by input step 47. Input step 47 has the shipper input transport parameters such as the pickup day, pickup time or range, delivery day and time or range. Step 48 accepts input from step 49 wherein the carrier inputs spot capacity data. Spot capacity data is typically a truck potentially sitting empty at a certain, non-standard location”. Also, see [0056-0057]) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill, to include the feature of receiving the customer feedback, as taught by Hersh, in order to identify available transportation resources based on customer feedback (Hersh [0076]) and to save transportation cost and time. Also, it will improve transportation operations.


Regarding Claim 17: 
Hill in view of Hersh disclose the one or more non-transitory computer-readable storage media of claim 16, wherein the processor further executes computer-readable instructions to: 
Hill further teach receive the customer feedback that the empty trailer has been loaded for transportation from a customer yard to a destination; (Hill [0048], “automatically update the status of the selected load and the selected resource on the map and/or in any relevant databases to indicate that the selected load has been assigned to resource and that the selected transportation resource is no longer available. The transportation resource may again be indicated as being available once the transportation operation is completed”. Hill [0070], “determine that the truck has a greater available capacity than the first load” Hill [0087], “representations of one or more transportation resource available to the user …. Identifiers for the transportation resources, cargo volumes”. Also, see [0098], [0100])
determine a pick-up location of the customer yard; -43- 4842-5148-2354Atty. Docket No: 124715-0324determine a pick-up [[date]] by which the empty trailer is to be picked up; and (Hill [0028], “inbound to pick up one or more unassigned loads from their current geographical locations and deliver them to one or more geographical location”. Hill [0068-0070], “assigned to complete the pickup and delivery … deliver the loads at the drop yard to one or more destination location …. if a truck is assigned to pick up a first load at a first geographical pickup location, the system may determine that the truck has a greater available capacity than the first load and may recommend that the same pick up a second load at the same first geographical pickup location”.)
assign a transport vehicle to pick up the empty trailer from the pick-up location by the pick-up [[date]] for transporting to the destination.  (Hill fig. 3, “automatically update status and representation of selected load and selected transportation resource in database”. Hill [0039], “an assigned transportation resource is no longer available and that an assigned load is no longer unassigned. The user interface may also track and update the representations of the current geographical locations of the assigned transportation resource and load on the map at time intervals or in real time”. Hill [0063], “the user may select a representation of truck and assign it to a representation of load and assign it to a representation of load”. ) 
Hill specifically fails to disclose determining a pick-up date

however, Hersh teaches the following limitation: 
determining a pick-up date by which the empty trailer is to be picked up; and  
assigning a transport vehicle to pick up the empty trailer from the pick-up location by the pick-up date for transporting to the destination.(Hersh [0038], “shipment delivered” Hersh [0056], “dates available for Haul Freight, from date – time, Until date-time”. Hersh [0064], “future available capacity is created based on the delivery appointment window plus 3 hours in order to allow unloading time … availability information”. Hersh [0074-0076], “input request may be shipment entry or may be a capacity request 23 … determine a number of shipping assets and capacity available for a particular transport order …. Pick up and destination delivery data such as day for the delivery, data of the pick up is used. The drivers’ days of service also important for qualifying carriers shipping assets for selection”. Also, see Fig. 8B )

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill, to include the feature of receiving the customer feedback and determining a pick-up date, as taught by Hersh, in order to identify available transportation resources based on pick-up date (Hersh [0056]) and customer feedback (Hersh [0076]) and to save transportation cost and time. Also, it will improve transportation operations.

Regarding Claim 19: 
One or more non-transitory computer-readable storage media comprising computer-readable instructions stored thereon that when executed by a processor of a yard check application cause the processor to: 
receive [[customer feedback]] indicating that a trailer has been loaded for transportation from a customer yard to a destination; (Hill [0048], “automatically update the status of the selected load and the selected resource on the map and/or in any relevant databases to indicate that the selected load has been assigned to resource and that the selected transportation resource is no longer available. The transportation resource may again be indicated as being available once the transportation operation is completed”. Hill [0070], “determine that the truck has a greater available capacity than the first load” Hill [0087], “representations of one or more transportation resource available to the user …. Identifiers for the transportation resources, cargo volumes”. Also, see [0098], [0100])
determine a pick-up location of the customer yard; determine a pick-up [[date]] by which the trailer is to be picked up; and (Hill [0028], “inbound to pick up one or more unassigned loads from their current geographical locations and deliver them to one or more geographical location”. Hill [0068-0070], “assigned to complete the pickup and delivery … deliver the loads at the drop yard to one or more destination location …. if a truck is assigned to pick up a first load at a first geographical pickup location, the system may determine that the truck has a greater available capacity than the first load and may recommend that the same pick up a second load at the same first geographical pickup location”.)
assign a transport vehicle to pick up the trailer from the pick-up location by the pick-up [[date]] for transporting the trailer to the destination.  (Hill fig. 3, “automatically update status and representation of selected load and selected transportation resource in database”. Hill [0039], “an assigned transportation resource is no longer available and that an assigned load is no longer unassigned. The user interface may also track and update the representations of the current geographical locations of the assigned transportation resource and load on the map at time intervals or in real time”. Hill [0063], “the user may select a representation of truck and assign it to a representation of load and assign it to a representation of load”. ) 
Hill specifically fails to disclose a customer feedback determining a pick-up date
however, Hersh teaches the following limitation: 
receive customer feedback (Hersh [0048], “just off-loaded goods and is not empty”. Hersh [0076], “the driver and trailer may be permanently fixed or associated with each other such that whenever a certain shipping asset is selected (a trailer) a particular designated driver follows that driver. Step 46 accepts input from the shipper as to the details of the transport request as noted by input step 47. Input step 47 has the shipper input transport parameters such as the pickup day, pickup time or range, delivery day and time or range. Step 48 accepts input from step 49 wherein the carrier inputs spot capacity data. Spot capacity data is typically a truck potentially sitting empty at a certain, non-standard location”. Also, see [0056-0057]) 

determining a pick-up date by which the empty trailer is to be picked up; and  
assigning a transport vehicle to pick up the empty trailer from the pick-up location by the pick-up date for transporting to the destination.(Hersh [0038], “shipment delivered” Hersh [0056], “dates available for Haul Freight, from date – time, Until date-time”. Hersh [0064], “future available capacity is created based on the delivery appointment window plus 3 hours in order to allow unloading time … availability information”. Hersh [0074-0076], “input request may be shipment entry or may be a capacity request 23 … determine a number of shipping assets and capacity available for a particular transport order …. Pick up and destination delivery data such as day for the delivery, data of the pick up is used. The drivers’ days of service also important for qualifying carriers shipping assets for selection”. Also, see Fig. 8B )
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill, to include the feature of receiving the customer feedback and determining a pick-up date, as taught by Hersh, in order to identify available transportation resources based on pick-up date (Hersh [0056]) and customer feedback (Hersh [0076]) and to save transportation cost and time. Also, it will improve transportation operations.

Regarding Claim 20: 
Hill in view of Hersh disclose the one or more non-transitory computer-readable storage media of claim 19, 
Hill further teach wherein assigning the transport vehicle comprises selecting the transport vehicle based upon at least one of a location of the transport vehicle, an order pick-up and order drop-off schedule of the transport vehicle, or a driver schedule. (Hill [0123], “transportation resource database may also include information on each transportation resource including the capacity of the resource (e.g., the weight or volume capacity of a truck, the work hours of a driver), the geographical location of the resource, the status of the resource (e.g., whether a truck or driver is available or is in transit”. Hill [0028], “inbound to pick up one or more unassigned loads from their current geographical locations and deliver them to one or more geographical location”. Hill [0068-0070], “assigned to complete the pickup and delivery … deliver the loads at the drop yard to one or more destination location …. if a truck is assigned to pick up a first load at a first geographical pickup location, the system may determine that the truck has a greater available capacity than the first load and may recommend that the same pick up a second load at the same first geographical pickup location”.)



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 2013/0110739 (hereinafter Hill) in view of Hersh et al. US 2009/0030770 (hereinafter Hersh) in view of Troutman et al. US 2018/0009377 (hereinafter Troutman). 
	
Regarding Claim 3: 
Hill in view of Hersh disclose the method of claim 1 but, does not specifically teach or disclose, however, Troutman, in the same field of endeavor teaches further comprising identifying the empty trailer based upon a current status of each of the plurality of trailers, wherein the current status is determined from sensor data received from a sensor mounted on each of the plurality of trailers.  (Troutman [0092], “the cargo load detection sensor 530 is packaged in a single enclosure and mounted on the inside of the roof 542 …. Provides critical loaded/unloaded information”. Troutman [0180], “the “cargo” pane provides data originating from the cargo sensor and reports the present inside cargo status within the trailer”.) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill, to include the feature of the sensor data, as taught by Troutman, in order to determine the current status of a trailer based on received sensor data mounted on the trailer (Troutman [0092]). This allows the remote facility to easily assess how efficient a fleet is, and to strategize as to how to improve fleet efficiency (Troutman [0171]).


Claims 5, 9, 11, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 2013/0110739 (hereinafter Hill) in view of Hersh et al. US 2009/0030770 (hereinafter Hersh) in view of Christopher Schenken CA 2 905 882 (hereinafter Christopher). 
Regarding Claim 5: 
 Hill in view of Hersh disclose the method of claim 1, wherein identifying the empty trailer comprises: 
Hill further teach determining a pick-up location of the order; and identifying, based at least on the customer feedback, at least one of the plurality of trailers that is expected to be available at the pick-up location (Hill [0028], “inbound to pick up one or more unassigned loads from their current geographical locations and deliver them to one or more geographical location”. Hill [0068-0070], “assigned to complete the pickup and delivery … deliver the loads at the drop yard to one or more destination location …. if a truck is assigned to pick up a first load at a first geographical pickup location, the system may determine that the truck has a greater available capacity than the first load and may recommend that the same pick up a second load at the same first geographical pickup location”. Also, see [0074]) 
Hill in view of Hersh specifically fails to disclose within a predetermined number of days before a ship date of the order.  

However, Christopher teaches the following limitation: 
identifying, based at least on the customer feedback, at least one of the plurality of trailers that is expected to be available at the pick-up location within a predetermined number of days before a ship date of the order.  (Christopher page 21 allow users to reserves the one or more spaces at a time before any parcels are scheduled for delivery for the user at the attended delivery/pickup location where the user reserved on a particular day (e.g. or days) in the future …. For a future order that the user is planning, or for a future shipment that the user anticipates receiving”.)  

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill, to include the feature of determining an available trailer before the ship date, as taught by Christopher, in order to receive an input from a customer to reserve a pick-up within a predetermined number of days before a ship date of the order (Christopher page 21). This will save the user/customer of the system time and money.  



Regarding Claim 9: 
Hill in view of Hersh disclose the method of claim 1, 
Hersh further teach wherein upon receiving the customer feedback indicating that a trailer of the plurality of trailers has been designated to be unloaded at a predetermined future time, the method comprises: -41- 4842-5148-2354Atty. Docket No: 124715-0324determining whether the predetermined future time is within [[a predetermined number of days]] before a ship date associated with the order; adding the trailer to a pool of empty trailers upon determining that the predetermined future time is within [[the predetermined number of days]] to obtain an updated pool; and selecting the empty trailer from the updated pool of the empty trailers.   (Hersh [0046-0049], “shipping assets (real, currently available, assets available in the future … trailer available to move freight for a specified period of time (start date to end date”. [0064], “new delivery: provides the dispatcher the delivery contact information in order to schedule the appointment time. Future available capacity is created based on the delivery appointment window plus 3 hours in order to allow unloading time”. Hersh [0075], “the user, whether carrier or shipper, would select a pick up state, a delivery state , select one or more of all types of trailers and select search”.)
Hill in view of Hersh specifically fails to disclose a predetermined number of days, however, Christopher teaches the following limitation: 
determining whether the predetermined future time is within a predetermined number of days before a ship date associated with the order; determining that the predetermined future time is within the predetermined number of days (Christopher page 21 allow users to reserves the one or more spaces at a time before any parcels are scheduled for delivery for the user at the attended delivery/pickup location where the user reserved on a particular day (e.g. or days) in the future …. For a future order that the user is planning, or for a future shipment that the user anticipates receiving”.)  
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill, to include the feature of determining an available trailer before the ship date, as taught by Christopher, in order to receive an input from a customer to reserve a pick-up within a predetermined number of days before a ship date of the order (Christopher page 21). This will provide a cost saving to the user of the system. 

Regarding Claim 11: 
Hill in view of Hersh disclose the method of claim 10, 
Hersh further teach wherein the pool of empty trailers comprises the plurality of trailers that are currently empty or expected to become empty within [[a predetermined number of days]] before a ship date associated with the order.   (Hersh [0038], “shipment delivered” Hersh [0056], “dates available for Haul Freight, from date – time, Until date-time”. Hersh [0064], “future available capacity is created based on the delivery appointment window plus 3 hours in order to allow unloading time … availability information”. Hersh [0074-0076], “input request may be shipment entry or may be a capacity request 23 … determine a number of shipping assets and capacity available for a particular transport order …. Pick up and destination delivery data such as day for the delivery, data of the pick up is used. The drivers’ days of service also important for qualifying carriers shipping assets for selection”. Also, see Fig. 8B )
Hill in view of Hill specifically fails to disclose a predetermined number of days before a ship date, however, Christopher teaches the following limitation: 
a predetermined number of days before a ship date associated with the order.   (Christopher page 21 allow users to reserves the one or more spaces at a time before any parcels are scheduled for delivery for the user at the attended delivery/pickup location where the user reserved on a particular day (e.g. or days) in the future …. For a future order that the user is planning, or for a future shipment that the user anticipates receiving”.)  
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill, to include the feature of determining an available trailer before the ship date, as taught by Christopher, in order to receive an input from a customer to reserve a pick-up within a predetermined number of days before a ship date of the order (Christopher page 21). This will save the user/customer of the system time and money.  

Regarding Claim 18: 
Hill in view of Hersh disclose the one or more non-transitory computer-readable storage media of claim 16 but, does not specifically teach or disclose, however, Christopher, in the same field of endeavor teaches wherein the processor receives the customer feedback from a customer portal that is associated with a customer sending the customer feedback, and wherein the customer portal is separate from and associated with the yard check application.  (Christopher fig. 1 page 3, “a computer system that is adapted to communicate both with one or more computer system associated with common carrier, sender, and recipient. Christopher page 29, “via a client device associated with the particular user; and/or via one or more client devices associated with the particular attended delivery/pickup location …. Including on one or more servers associated with the system and/or one or more client devices associated with the particular delivery location … the is configured to receive the delivery request from one or more servers associated with a third party”. Also, see Christopher page 7) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill, to include the feature of receiving input from a separate device from the system application, as taught by Christopher, in order to receive feedback from the customer portal separate from the system  (Christopher fig. 3). This will improve the communication between the system server/system and user(s)/customer(s) computing devices.  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 2013/0110739 (hereinafter Hill) in view of Hersh et al. US 2009/0030770 (hereinafter Hersh) in view of Galliano, III et al. US 2021/0201264 (hereinafter Galliano).
Regarding Claim 14: 
Hill in view of Hersh disclose the method of claim 1 but, does not specifically teach or disclose, however, Galliano, in the same field of endeavor teaches wherein upon receiving the customer feedback indicating that a trailer of the plurality of trailers has been unloaded, the method further comprises: 
determining that the trailer has been flagged; and resolving an issue that caused the trailer to be flagged before allowing the trailer to be assigned to another order.  (Galliano [0072], “ When a vehicle is flagged for service, the routing coordinator schedules the vehicle for service and routes the vehicle to the service center. When the vehicle is flagged for maintenance, a level of importance or immediacy of the service can be included. As such, service with a low level of immediacy will be scheduled at a convenient time for the vehicle and for the fleet of vehicles to minimize vehicle downtime and to minimize the number of vehicles removed from service at any given time. In some examples, the service is performed as part of a regularly-scheduled service. Service with a high level of immediacy may require removing vehicles from service despite an active need for the vehicles. In some examples, sensor data indicates that the delivery container needs cleaning, and the vehicle is flagged for service before it performs any further deliveries”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill and Hersh, to include the feature of flagging a trailer, as taught by Galliano, in order to flag a trailer that have an issue and resolve the issue before allowing the trailer to be assigned to another order (Galliano [0072]). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. US 2013/0110739 (hereinafter Hill) in view of Hersh et al. US 2009/0030770 (hereinafter Hersh) in view of Gollu US 2018/0018620 (hereinafter Gollu). 
Regarding Claim 15: 
Hill in view of Hersh disclose the method of claim 1 but, does not specifically teach or disclose, however, Gollu, in the same field of endeavor teaches further comprising:
 identifying a trailer from the plurality of trailers that has been in a current status of loaded for greater than a predetermined number of days; and sending an alert to a customer upon determining that the trailer has been in the current status of loaded for greater than the predetermined number of days.  (Gollu [0446-0449], “notification for specific conditions “asset did not leave n hours” … yard situation alerts and in particular a list of key performance indicators reported. For example, dock overstays, i.e. number of trailers that have been at the dock for too long, are 4. The number loaded too long, I,e., is 6 …. Kpi/metric that has defined and that has acceptable value threshold and attached process of handling the situation when the site is outside the acceptable thresholds”. Also, see [0156], and [0453]) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Hill and Hersh, to include the feature of current status of a trailer at a facility, as taught by Gollu, in order to determine if a trailer in a current status of loaded for greater than a predetermined number of days and send an alert  (Golli [0446]). Also, it will improve the operation efficiency of the yard/facility. 

	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Best Fleet Management Software For Any Fleet | Fleetio - YouTube
Berdinis et al. US 2018/0211217: Systems for routing and controlling vehicles for freight. 
Amirjalayer et al. US 2018/0293527: Methods and system for warehouse dock logistics. 
Boerger et al. US 2021/0082220: Methods and apparatus to monitor and manage loading docks and facility operations. 
Irwin et al. US 2020/0349496: System and method for checking in and monitoring transportation assets. 
Nishimura, Etsuko, Akio Imai, and Stratos Papadimitriou. "Yard trailer routing at a maritime container terminal." Transportation Research Part E: Logistics and Transportation Review 41.1 (2005): 53-76.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMZEH OBAID/Examiner, Art Unit 3623